DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to RCE filed on 08/11/2022. 
Claims 1-4, 7-11, 14-18, 21, and 22 are currently pending in this application.  Claims 16-18 are withdrawn
No IDS has been received for this application.

Response to Arguments
Applicant’s arguments concerning the 103 rejections have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 

Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, 14, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. US Patent No. 9,374,369 (Mahaffey), in view of Lindemann et al. US Patent Application publication 2014/0289820 (Lindemann), and further in view of Foley et al. US patent Application Publication 2002/0087894 (Foley).

As per claim 1, Mahaffey teaches a computing system for obtaining authentication credentials from users, the computing system comprising: a least one processor (col. 21 lines 25-40 with client/server); at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by at least one processor, cause the at least on porcessor to perform operations, the operations comprising: receiving, at a user computing device from a server computing device, a security query requesting an authentication credential (col. 21 line 25-40 with server making request to requesting client for authenticating data; see also Figure 3A); determining, by the user computing device, the authentication credential (col. 21 line 25-40 and Figure 3A wherein requesting client responds with credentials); receiving, by the user computing device, the user input including the authentication credential (col. 21 lien 25-40 with client responding with credentials; see also col. 18 line 30-35 wherein client sends username nad password; see claim 1 with user input to server challenge); and transmitting, from the user computing device to the server computing device, the authentication credential (col. 21 lien 25-40 with client responding with credential).  
Although Mahaffey teaches receiving a password from a client, Mahaffey does not explicitly teach determining an input format for receiving a user input including the authentication credential.  This would have been obvious though.  For example, see Lindemann (Figure 8, paragraph 62 with client device with adaptive authentication module selects authentication techniques; see paragraph 52, 61, and throughout wherein authentication may be PIN or fingerprint).  Lindemann further teaches receiving, by the user computing device, the user input according to the input format determined by the user computing device, the user input including the authentication credential (paragraph 74 wherein user performs explicit authentication such as finterprint or entering a PIN).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mahaffey with Lindemann.   One of ordinary skill in the art would have been motivated to perform such an addition to provide adaptive user authentication while providing assurance levels (paragraphs 3 and 15 of Lindemann).
	Although Mahaffey as modified teaches determining an input format, the combination does not explicitly teach referencing a preferred input format defined by a manufacturer of the user computing device or by referencing a user preference with respect to inputting the user input.  However, this would have been obvious.  For example, see Foley (title, abstract, paragraph 26, 29, 31, and throughout).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mahaffey with Foley.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security with minmal overhead for users and merchants (paragraph 9 of Foley). 


	As per claim 2, Mahaffey as modified teaches wherein the operations further comprise determining, at the server computing device and based on one or more characteristics of the user computing device, a data format for the data describing the security query that is received at the user computing device from the server computing device (Lindemann paragraph 62; also see Figure 9 with explicit authentication; see paragraphs 55-59 with choosing explicit authentication if assurance level is not enough; assurance level based on computing device such as distance/location; also see paragraph 65-66). 
	As per claim 4, Mahaffey as modified teaches wherein the operations further comprise: determining, at the server computing device and based on one or more characteristics of the user computing device, a data format for the data describing the security query that is received at the user computing device from the server computing device; and generating, at the server computing device, the data describing the security query requesting the authetnicaiton credential according to the determined data format (see Lindemann paragraphs 65-66 with server determining that explicit authentication is required based on user device characteristics; see explicit authentication such as pin or fingerprint in paragraph 52; also see Mahaffey col. 21 line25-40 wherein the server generates a request requesting the authentication credential;).
	As per claim 7, Mahaffey as modified teaches wherein receiving by the user computing device, the user input according to the input format determined by the user computing device, the user input describing the requested authentication credential, comprises detecting a movement gesture using a movement sensor of the user computing device (obvious over Lindemann; see paragraph 52 wherein explicit authentication includes swipe on fingerprint sensor).
As per claim 8, Mahaffey as modified teaches wherein the user computing device comprises a plurality of physical buttons, and wherein receiving, byt eh user computing device, the user input according to the input format determined by the user computing device, the user input describing the requested authentication credential, comprises detecting an input sequence with respect to the plurality of physical buttons (obvious over LIndemann; see paragraph 52 wherein explicit authentication includes entering a pin code).   
Claim 9 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 10 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 14 is rejected using the same basis of arguments used to reject claim 7 above. 
Claim 15 is rejected using the same basis of arguments used to reject claim 8 above.
As per claim 21, the Mahaffey combination teaches wherein the user computing device has one or more user input components for receiving the user input, and wherein determining the input format for receiving the user input comprises selecting the input format based at least in part on the one or more user input components (paragarph 28 wherein biometric or PIN entries are used based on client devices authentication capabilities). 
	Claim 22 is rejected using the same basis of arguments used to reject claim 21 above. 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Mahaffey combination as applied above, and further in view of Muttik US Patent Application Publication 2016/0330172 (Muttik)
	As per claim 3, the Mahaffey combination teaches further comprising an additional server computing device, and wherein the operations further comprise receiving, by the server computing device from the additional server computing device, the security query in a first data format (Mahaffey col. 23 line 44-61 with target server querying client server via the authentication server).  However, the Mahaffey combination does not explicitly teach wherein the the security query in a first data query received at the user computing device is in a second data format, the first data format differs from the second data format.  This would have been obvious though.  For example, see Muttik (Figure 1 with server and server/proxy; see paragraph 29 wherein server requests private data such as credentials to authenticate service; see paragraph 27 and 41 wherein server/proxy intercept request for the private data; see paragraph 38 and 39 wherein proxy sends a request to client to unlock private data, the request being a different authentication scheme such as biometric, multifactor, etc; see further claim 26 with proxy intercepting request; the proxy then sends modified request to client). 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Mahaffey combination with Muttik.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security in protecting client devcies from malicious perons who seek to misappropriate private data from client devices (paragraph 3 of Muttik).
Claim 11 is rejected using the same basis of arguments used to reject claim 3 above. 

 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495